PER CURIAM.
The Florida Probate and Guardianship Rules are hereby amended in the following respects, viz.:
Rule 5.150(b), (c) and (d) are amended to read:
“(b) No caveat is effective unless it contains a statement of the interest of the caveator in the estate, the name and specific residence address of the caveator, and, if the caveator is not a state agency and is a non-resident of the county, the additional name and specific residence address of a person residing in the county, designated as the agent of the caveator, on whom service of citation may be made. After the filing of a caveat by an heir or distributee, the court shall not admit the will of the decedent to probate without issuance of a citation to the caveator. Ca-veators who are creditors in testate and intestate estate, shall receive notice as provided in subdivision (e).
“(c) The citation shall be served either on the caveator or on his agent named in the caveat for service of citation, whoever is stated to be a resident of the county. On a return that after diligent search the cave-ator, if he is a resident, or his resident agent if the caveator is a non-resident, cannot be found, the court may admit the will to probate on the expiration of fifteen days after mailing copies of the citation and petition to the caveator and to his agent, if any is named in the caveat, at the respective residence addresses given. A certificate of mailing shall be filed in such instances by the court.
“(d) On the return day of the citation, the caveator may answer the petition for probate. In his answer he shall state his interest in the estate and the facts constituting the grounds on which probate of the will is opposed; and on the issue made and proof adduced the court shall probate the will or deny probate.”
These amendments shall become effective midnight, September 30, 1968, and from that date shall apply to all probate and guardianship proceedings then pending or thereafter filed.
CALDWELL, C. J., and THOMAS, ROBERTS, DREW, THORNAL, ERVIN and ADAMS, JJ., concur.